Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 17 February 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 10, 13, 15-18, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musacchia (US 5,273,380).
Regarding claim 1, Musacchia discloses a drill 20 (embodiment of figures 8-12), comprising: a plurality of lands 58 that extend to a cutting edge 24/26, wherein adjacent 
Regarding claim 2, Musacchia discloses wherein the arcuate portion B comprises a radius R2 in a range from about 6% to about 25% of the outer diameter of the drill body (as seen in figure 12A, the drill diameter of 0.400 has a radius 0.100 that falls within this range).
Regarding claim 5, Musacchia discloses wherein the drill body 20 further comprises a cutting lip 38/40 that is positioned at the cutting edge 24/26 of the drill body 
Regarding claim 6, Musacchia discloses wherein the plurality of gash contours 54 form an unthinned length (as seen in figure 11) of the cutting lip 38/40 between the plurality of gash contours and the outer diameter of the drill body.
Regarding claim 7, Musacchia discloses wherein the cutting lip 38/40 exhibits a linear or curved orientation (curved and linear as seen in figure 11) when evaluated down the centerline axis of the drill body 20.
Regarding claim 8, Musacchia discloses wherein the linear portion C and the arcuate portion B of the contoured drill points 42 adjoin one another at a transition (as seen in figure 12) and the unthinned length is located at a radial position outside of the transition (at least a portion of the unthinned length is located at a radial position outside of the transition as seen in figures 11 and 12).
Regarding claim 10, Musacchia discloses wherein the cutting lip 38/40 is generally curved when a region of the base contour is curved at a radial position that is outward from the centerline axis of the drill body 20.
Regarding claim 13, Musacchia discloses wherein the base contour and the plurality of gash contours 54 are faceted relative to one another (as seen in the figures).
Regarding claim 15, Musacchia discloses wherein the linear portion C exhibits a linear cross-section and the arcuate portion B exhibits an arcuate cross section when evaluated along the plane (as seen in figures 9 and 12).
Regarding claim 16, Musacchia discloses wherein the plurality of contoured drill points 42 exhibit a generally conical arrangement having an axis of symmetry that corresponds to the centerline axis of the drill body (as seen in figures 9 and 12).
Regarding claim 17, Musacchia discloses a method of removing material from a workpiece, comprising: plunging a drill 20 into the workpiece, wherein the drill comprises: a plurality of lands 58 that extend to a cutting edge 24/26, wherein adjacent lands are separated by flutes 56 comprising a base contour arranged in a generally helical configuration along a centerline axis of a drill body 60; a plurality of contoured drill points 42 each comprising a linear portion C that extends from an outer diameter of the drill body (while portion C does not extend from the largest outer diameter of the drill body, it does extend from the outer diameter of the drill body (taken along the radial plane from the drill center) where portion C connects to portion D, since portion D is arcuate and is thus located axially below portion C), and an arcuate portion B that extends from the linear portion and towards a chisel 32 of the drill body, wherein the linear portion and the arcuate portion are evaluated viewing a normal to along a plane that extends between the centerline axis of the drill body and a land of the plurality of lands (as seen in figures 9 and 12) and wherein the linear portion and the arcuate portion of the contoured drill points are tangent with one another (at the point where they connect); and a plurality of gash contours 54 positioned within the plurality of flutes, the gash contours extending from the chisel of the drill body, wherein the gash contours are oblique to the base contours of the flutes; forming a first chip configuration with a portion 38 of a cutting lip 38/40 formed by the gash contours and the contoured drill 
Regarding claim 18, Musacchia discloses wherein the arcuate portion B comprises a radius R2 in a range from about 6% to about 25% of the outer diameter of the drill body (as seen in figure 12A, the drill diameter of 0.400 has a radius 0.100 that falls within this range).
Regarding claim 20, Musacchia discloses wherein the cutting lip 38/40 is positioned at the cutting edge 24/26 of the drill body and is formed between the intersection of the plurality of contoured drill points 42 and the lands 58 of the drill body, and wherein the plurality of gash contours 54 form an unthinned length (as seen in figure 11) of the cutting lip 38/40 between the plurality of gash contours and the outer diameter of the drill body.
Regarding claim 21, Musacchia discloses wherein the plurality of contoured drill points 42 each have a continuous surface (as seen in figures 8 and 11) and wherein the plane extends along the continuous surface between the centerline axis of the drill body 60 and a land 58 of the plurality of lands.
Regarding claim 22, Musacchia discloses wherein the arcuate portion B of each drill point 42 is a concave surface (as seen in figure 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 3, 9, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Musacchia.
Regarding claims 3, 9, 11-12, and 19, Musacchia discloses the invention substantially as claimed, except Olsson does not disclose wherein the arcuate portion extends from about 5 degrees to about 15 degrees, wherein the unthinned length is within about 10% of a web thickness, wherein the plurality of gash contours extend at an angle less than about 25 degrees relative to the base contour, wherein the plurality of gash contours exhibit a gash contour radius that is in a range from about 6% to about 25% of the outer diameter of the drill body.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the different portions of the drill to have elements formed within these ranges, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Additionally, according to the teachings of KSR, it would have been obvious to try making the different drill portions to have elements formed within the ranges as claimed, as one of ordinary level of skill in the art would have had a reasonable expectation of success to make this modification to the drill.  KSR Int’l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007)
Regarding claim 14, Musacchia discloses the invention substantially as claimed, except Olsson does not disclose wherein the drill comprises a material selected from the group consisting of tool steel and cemented tungsten carbide.  However, it would In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)

Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive. 
Applicant argues that component C does not extend from the outside diameter of the tool body.  This is not persuasive because while portion C does not extend from the largest outer diameter of the drill body, it does extend from an outer diameter of the drill body (taken along the radial plane from the drill center) where portion C connects to portion D, since portion D is arcuate and is thus located axially below portion C.
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K. Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        2 March 2021